DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-10, 12-18, 20-21, 24-31, and 34 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant has amended claims 1 and 20 to incorporate the subject matter of claims 33 and 32, respectively.  This subject matter was previously indicated as allowable in the Final Rejection mailed on 07/31/2020.  As such, claims 1 and 20 are now in condition for allowance.  New claim 34 incorporates the limitations of claims 1, 7, and 8.  Claim 8 was previously indicated as allowable subject matter in the Final Rejection mentioned above.  As such, new claim 34 is allowable.  Each of the remaining dependent claims is allowable by virtue of its dependency.  See the Final Rejection referenced above for further details.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS K QUIGLEY/Examiner, Art Unit 2832                                                                                                                                                                                                        

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832